Citation Nr: 1454323	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease (hereinafter "left knee disability").

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease (hereinafter "right knee disability").

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 2004 to October 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for left and right knee degenerative joint disease and assigned noncompensable disability ratings effective October 20, 2008 (the day after the Veteran's separation from active service).  A May 2011 rating decision assigned 10 percent disability ratings for the left and right knee disabilities effective October 20, 2008.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The issues of an increased disability rating in excess of 50 percent for the service-connected posttraumatic stress disorder, service connection for a low back disorder, and service connection for bilateral foot disorders, to include as secondary to the service-connected bilateral knee disabilities, have been raised by the record (see November 2014 Supplemental Claim for Compensation (VA Form 21-526b)), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R.	 § 19.9(b) (2014). 

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's left knee disability has been manifested by symptoms of painful motion, incoordination, crepitus, interference with sitting, standing, and weight-bearing, and difficulty ascending and descending stairs that are productive of noncompensable limitation of motion, and use of a knee brace and cane.

2.  For the entire initial rating period, the Veteran's left knee disability has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, instability, dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, malunion or non-union of the tibia and fibula, or genu recurvatum.

3.  For the entire initial rating period, the Veteran's right knee disability has been manifested by symptoms of painful motion, incoordination, crepitus, interference with sitting, standing, and weight-bearing, and difficulty ascending and descending stairs that are productive of noncompensable limitation of motion, a meniscus tear with frequent episodes of joint "locking" and pain, and use of a knee brace and cane.

4.  For the entire initial rating period, the Veteran's right knee disability has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, instability, dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, malunion or non-union of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a disability rating in excess of 10 percent for left knee degenerative joint disease have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2014).

2.  For the entire initial rating period, the criteria for a disability rating in excess of 10 percent for right knee degenerative joint disease have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice in December 2008, prior to the initial adjudication of the claims in April 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Further, as the issues come before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A.	 § 5103(a) notice for the claims that were granted.  See Hartman v. Nicholson,	 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in January 2009, June 2013, and July 2013.  In an October 2014 informal hearing presentation, the representative contended that the Veteran should be afforded a new VA examination because the June 2013 only addressed the symptomatology of the right knee and not the left knee.  The representative further contended that the June 2013 VA examiner did not describe any possible limitations of the knee in terms of loss of range of motion.  

The Board finds these contentions to inconsistent with and not to be supported by the other evidence of record.  While the June 2013 VA examination report only addresses the service-connected right knee, a subsequent VA examination was obtained in July 2013 that addresses the symptomatology and impairment of both the left and right knees.  Further, as noted on the June 2013 VA examination report, range of motion testing for the right knee was performed and recorded during the physical examination.  Additionally, range of motion testing was also conducted on both knees during the July 2013 VA examination.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to these issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Initial Ratings for Left and Right Knee Disabilities

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West,	 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any of the issues on appeal.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2014).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the U.S. Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2014).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The Veteran is in receipt of 10 percent disability ratings for the service-connected left and right knee disabilities, respectively, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).    

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of this appeal, the Veteran has contended that the service-connected left and right knee disabilities have been manifested by more severe symptoms than that contemplated by the 10 percent initial disability ratings assigned.  In a July 2009 notice of disagreement, the Veteran contended that higher disability ratings should be assigned based on the symptoms.  The Veteran reported receiving steroid injections to treat inflammation in the right knee from March 2007 to June 2008 and that she continues to take prescription medication for knee pain.  

In an August 2010 written statement, the Veteran contended that her knees had worsened and that she continues to have sharp pain on the left side of the right knee, popping sensations in the knees, and flare-ups when it is cold and raining.  In a May 2011 written statement, the Veteran contended that her knee pain had continued to worsen.  The Veteran reported walking with a cane, receiving steroid injections every six months in attempt to decrease knee pain, and attending physical therapy.  The Veteran reported that she has arthritis in both knees with constant throbbing pain and that the right knee was worse than the left knee.     

As discussed in detail below, for the entire initial rating period, the Board finds that the criteria for initial disability ratings in excess of 10 percent for the service-connected left and right knee disabilities have not been met or more nearly approximated.  For the entire initial rating period, the Veteran's left knee disability has been manifested by painful motion, incoordination, crepitus, interference with sitting, standing, and weight-bearing, and difficulty ascending and descending stairs that are productive of noncompensable limitation of motion, and use of a knee brace and cane.  For the entire initial rating period, the Veteran's right knee disability has been manifested by symptoms of painful motion, incoordination, crepitus, interference with sitting, standing, and weight-bearing, and difficulty ascending and descending stairs, that are productive of noncompensable limitation of motion, a meniscus tear with frequent episodes of joint "locking" and pain, and use of a knee brace and cane.

The VA treatment records and service treatment records of record, as well as the Veteran's own statements through the course of this appeal, reflect that the Veteran has consistently reported bilateral knee pain that is worsened by prolonged walking, sitting, and standing and ascending and descending stairs.  In August 2006, during service, the Veteran underwent arthroscopic surgery because of a right meniscus tear.  An August 2008 VA treatment record notes that the Veteran reported progressively worse intermittent bilateral knee pain worsened by standing, after prolonged sitting, descending stairs, and with quick knee extension.  The treatment record notes full range of motion and crepitus in both knees.      

At the January 2009 VA examination, the Veteran reported that ascending and descending stairs caused grinding and pain in her knees and that, when she goes down stairs, it will feel like her right knee is locking.  The Veteran denied weakness, instability, giving-way, or flare-ups associated with either knee.  The Veteran reported wearing a knee "band" on the right knee to help alleviate symptoms, but denied using any other sort of assistive device.  

At the January 2009 VA examination, range of motion testing reflected right knee flexion to 146 degrees and extension to 0 degrees, both without complaint of pain.  No additional limitation of motion was noted upon repetitive testing, including as due to functional loss.  Range of motion testing also reflected left knee flexion to 144 degrees and extension to 0 degrees, both without complaint of pain.  No additional limitation of motion was noted upon repetitive testing, including as due to functional loss.  The VA examiner noted no functional limitations on standing or walking observed during the VA examination.  

A September 2009 VA physical therapy intake record notes that the Veteran reported constant bilateral knee pain worsened by sitting, standing, and walking for too long and relieved by medication and rest.  The treatment record notes that range of motion was within normal limits in both knees.  A March 2010 VA treatment record notes full range of motion in both knees.  A January 2011 VA treatment record notes knee pain that is worse with stair climbing.  A May 2012 VA treatment record notes that the Veteran was receiving steroid injections because of right knee pain and ambulating with a cane.  Active range of motion was noted as within normal limits for both knees.  An August 2012 VA treatment record notes full range of motion and strength in both knees.

At the June 2013 VA examination, the Veteran reported right knee locking resulting in knee pain (catching periodically for one to two minutes) after prolonged sitting with knee extended during cold, damp, or rainy seasons as well as in air conditioned places.  During flare-ups, the Veteran reported functional impairment of being unable to engage in activity when locking and pain occurs.  The right knee was noted to be tender or painful to palpation.  The VA examination report notes that the Veteran regularly uses a right knee brace and occasionally uses a cane.  The VA examiner noted that the Veteran had difficulty with her previous occupation because the job required extended walking and multiple levels of stairs.  

At the June 2013 VA examination, range of motion testing reflected right knee flexion to 140 degrees or greater with no objective evidence of painful motion and extension to 0 degrees.  No additional limitation of motion was noted upon repetitive testing.  The VA examiner noted functional impairment of incoordination and palpable, audible crepitus of the right knee.  The VA examiner noted that the Veteran had a meniscus tear with frequent episodes of joint "locking" and pain.  Frequent episodes of joint effusion or meniscal dislocation were not noted.  The VA examiner opined that, while the Veteran did not exhibit any pain or functional loss of motion or strength during the physical examination, it is at least as likely as not that the symptoms of knee pain and locking during activity and environmental flare-ups could limit her functional ability.

At the July 2013 VA examination, the Veteran reported bilateral chronic knee pain worse in the right knee than the left knee.  During flare-ups, the Veteran reported functional impairment of additional pain during cold and damp conditions during which she limits activity.  At the July 2013 VA examination, range of motion testing reflected right and left knee flexion to 130 degrees with objective evidence of painful motion at 90 degrees and extension to 0 degrees with no objective evidence of painful motion.  No additional limitation of motion was noted upon repetitive testing.  The VA examiner noted functional impairment for both knees of incoordination, pain on movement, interference with sitting, standing, and weight-bearing, and crepitus.  Both knees were noted to be tender or painful to palpation.  The VA examination report notes that the Veteran regularly uses knee braces and occasionally uses a cane during increased right knee pain.  The VA examiner noted no meniscus abnormalities associated with the left knee, but that the right meniscus had been surgically removed.  The VA examiner noted frequent episodes of joint pain, but frequent episodes of joint "locking" or effusion were not noted in connection with the right meniscus abnormality.          

After a review of all the evidence, both lay and medical, for the entire initial rating period, the Board finds that the criteria for initial disability ratings in excess of 10 percent for the service-connected left and right knee disabilities have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5010, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  

For the entire initial rating period, the limitation of motion of the right or left knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, even with consideration of the additional limitation due to pain, incoordination, crepitus, and interference with sitting, standing, and weight-bearing.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for the left or right knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  Rather, the evidence of record shows that the Veteran, at worst, had bilateral knee flexion to 130 degrees with objective evidence of painful motion at 90 degrees and extension to 0 degrees at the July 2013 VA examination; therefore, flexion is limited at 90 degrees, with does not approximate limitation to 45 degrees as needed for a higher (20 percent) rating.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Therefore, higher disability ratings in excess of 10 percent are not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the left or right knee.  38 C.F.R. § 4.71a.   

The Board has considered whether higher disability ratings for the left or right knee are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's left and right knee disabilities have caused pain, incoordination, and crepitus, which have restricted overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic bilateral knee pain, crepitus, difficulty ascending and descending stairs, and difficulty with prolonged walking, sitting, and standing; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and VA treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  At the July 2013 VA examination, range of motion testing reflected bilateral knee flexion was limited to 90 degrees (130 degrees with objective evidence of painful motion at 90 degrees) and extension to 0 degrees.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Based on the above, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion for either the left or right knee disabilities.

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  There is no evidence that the Veteran underwent a knee replacement of either knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a.  

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the left or right knee is not warranted for any part of the initial rating period.  An August 2008 VA treatment record notes that the Veteran reported subjective feelings of instability in the right knee.  The treatment record notes no ligamentous laxity and negative anterior and posterior drawer tests and McMurray's test, bilaterally.  At the January 2009 VA examination, the Veteran denied symptoms of instability or giving way associated with either knee disability.  At the June 2013 VA examination, no instability or subluxation was noted in the right knee.  At the July 2013 VA examination, no instability or subluxation was noted in either knee.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's left and right knee disabilities have not been manifested by lateral instability or subluxation as needed for a separate rating under Diagnostic Code 5257.  Id.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  With respect to the left knee disability, the evidence of record does not support a finding that the Veteran had dislocation of the left semilunar cartilage.  Rather the July 2013 noted no meniscus abnormalities associated with the left knee.  With respect to the right knee disability, the June and July 2013 VA examination reports specifically note that the Veteran had a meniscus tear, and not dislocation of the meniscus.  The right meniscus has been surgically removed.  The June 2013 VA examiner noted frequent episodes of joint "locking" and pain as residuals of the meniscus (semilunar cartilage) disorder.  Frequent episodes of joint effusion or meniscal dislocation were not noted.  The July 2013 VA examiner noted frequent episodes of joint pain, but frequent episodes of joint "locking" or effusion were not noted.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's left and right knee disabilities have not been manifested by dislocation of the meniscus with frequent episodes of "locking," pain, and effusion into the joint; therefore, Diagnostic Code 5258 does not apply.  Id. 

The Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted in the present case.  With respect to the left knee, review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the left knee disability has been otherwise manifested by removal of the semilunar cartilage; therefore, the Board finds that Diagnostic Code 5259 does not apply with respect to the left knee disability.

With respect to the right knee disability, the Board finds that a separate rating under Diagnostic Code 5259 is not warranted in the present case.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.   Thus, the second Diagnostic Code 5259 requirement being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.

The Board finds that the symptomatic residuals associated with the Veteran's right knee meniscectomy are already compensated in the assigned 10 percent rating discussed above under Diagnostic Code 5010-5003.  The July 2013 VA examiner noted pain during flexion as a symptomatic residual of the right knee meniscectomy.  The record shows that the Veteran's right knee disability is manifested by findings and symptoms which include noncompensable limitation of motion, painful motion, and functional loss due to pain.  These symptoms and limitations are contemplated in the 10 percent rating currently assigned under Diagnostic Code 5010-5003.  The critical element in permitting the assignment of separate ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban, at 261-62.  As pain during flexion attributable to the meniscectomy overlaps with the symptomatology upon which the 10 percent rating under Diagnostic Code 5010-5003 has been based, the Board finds that assigning a separate rating under Diagnostic Code 5259 would constitute pyramiding prohibited by 38 C.F.R. 4.14 because painful flexion is already contemplated in the rating assigned under Diagnostic Code 5010-5003 for arthritis with painful limitation of motion.  See id.; 38 C.F.R. § 4.14.  To assign the Veteran a separate rating for the right knee disability under Diagnostic Code 5259 would compensate the Veteran twice for the same symptoms.   Moreover, the highest available rating under Diagnostic Code 5259 in this case is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than the 10 percent disability rating currently assigned under Diagnostic Code 5010-5003.    

Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of either knee.  Diagnostic Code 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence of record does not reflect that the Veteran has genu recuravtum of either knee, Diagnostic Code 5263 does not apply.  Id.     

Finally, for the entire initial rating period, there is no evidence of record of any scars associated with the left knee disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the left knee disability.  38 C.F.R. § 4.118 (2014).

With respect to the right knee disability, the evidence of record reflects that the Veteran has a residual surgical scar associated with the right knee disability.  Diagnostic Code 7800 provides for evaluation of burn scar(s), scar(s), or other disfigurement of the head, face or neck.  38 C.F.R. § 4.118.  Here, the scar at issue is located on the Veteran's right knee; therefore, Diagnostic Code 7800 is not for application.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under Diagnostic Code 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.

In a May 2011 written statement, the Veteran contended that she has shooting and stabbing pain in the location of the right knee surgical scar.  Nonetheless, when the scar was examined in June and July 2013, the VA examiners noted that the surgical scar associated with the right knee disability was not painful, unstable, or greater than 39 square centimeters (6 square inches).  Based on this evidence, and despite the Veteran's single assertion of pain associated with the scar, the more specific and more probative VA examination report histories and findings relevant to the appeal period show an asymptomatic and nontender scar.  There are no contrary findings contained in the Veteran's treatment records.  For these reasons, the Board finds the more specific findings of the VA medical examiners to be more credible and affords them greater probative value than the Veteran's unsupported lay assertion; therefore, the assignment of a 10 percent under Diagnostic Code 7804 for painful scarring is not warranted.  38 C.F.R. § 4.118.

The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for a compensable disability rating for the right knee scar under any of the other diagnostic codes have not been met or more nearly approximated.  The June and July 2013 VA examination reports note that the right scar is not greater than 39 square centimeters; therefore, Diagnostic Codes 7801 and 7802 are not applicable.  Id.  The Board also finds that a higher rating is not warranted under Diagnostic Code 7805 based on other appropriate diagnostic codes based upon any other disabling or other effects.  Id.  The evidence of record does not establish any symptoms or effects of the right knee scar nor has the Veteran contended otherwise.  Based on the above, the Board finds that the weight of the evidence is against a finding that the right knee surgical scar is painful, unstable, or greater than 39 square centimeters; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right knee scar.  38 C.F.R. § 4.118.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the left or right knee disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's left and right knee disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left and right knee disabilities have been manifested by painful motion, incoordination, crepitus, interference with sitting, standing, and weight-bearing, and difficulty ascending and descending stairs that are productive of noncompensable limitation of motion, a right meniscus tear with frequent episodes of joint "locking" and pain, and use of a knee brace and cane.  The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), removal of the semilunar cartilage (Diagnostic Code 5259), and limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain and incoordination (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  

The Veteran's crepitus, interference with sitting, standing, and weight-bearing, and difficulty ascending and descending stairs is specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by crepitus (grating, crackling, or popping sensations in the knee) and which inherently creates difficulty with sitting, standing, weight-bearing, and ascending and descending stairs.  See also38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the left and right knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left or right knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for left knee degenerative joint disease is denied. 

An initial disability rating in excess of 10 percent for right knee degenerative joint disease is denied.


REMAND

TDIU

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a September 2014 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran claimed that the service-connected PTSD and bilateral knee disabilities prevent her from securing or following any substantially gainful occupation.   

The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with issues of higher initial disability ratings for the bilateral knee disabilities; however, the Board finds that a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  If the AOJ finds that a VA examination is warranted, the record should be made available to the examiner for review prior to examination and the examiner should offer an opinion as to the occupational impact and limitations resulting from the Veteran's service-connected disabilities, both individually and considered together.  The VA examiner should provide an explanation for all opinions and conclusions reached.

3.  After all development has been completed, the RO should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


